Citation Nr: 0914925	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  05-40 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1951 to May 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2004 rating decision of the San 
Diego, California regional office (RO) of the Department of 
Veterans Affairs (VA), which denied the Veteran's claim for 
an increased disability rating for his service-connected 
schizophrenia.

The Board previously remanded this appeal in November 2006.  
In that decision, the Board noted that the Veteran had 
submitted a timely notice of disagreement with a June 2005 
rating decision, which denied entitlement to a total rating 
for compensation based on individual unemployability (TDIU).  

In the remand, the Board instructed that a statement of the 
case (SOC) was to be issued on that issue, pursuant to 
Manlincon v. West, 12 Vet. App. 238 (1999).  The issue was to 
be certified to the Board only if the Veteran submitted a 
timely and sufficient substantive appeal.  An SOC was issued 
in February 2009.  The Veteran has not submitted a 
substantive appeal and the issue has not been certified as 
being on appeal.  Hence, the issue of entitlement to a TDIU 
is not before the Board.  

In September 2008, the Veteran testified before the 
undersigned at a hearing at the RO.  A transcript has been 
associated with the claims file.  



FINDING OF FACT

Schizophrenia causes deficiencies in most of the areas of 
work, school, family relations, judgment, thinking and mood 
without total occupational and social impairment.



CONCLUSION OF LAW

The criteria for a 70 percent rating for schizophrenia are 
met.  38 U.S.C.A. § 1155 (West 2002), 5107; 38 C.F.R. §§ 
4.130, Diagnostic Code 9205 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Duties to Notify

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  VA must provide such notice to a claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ).  See 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 has been amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  73 Fed. 
Reg. 23,353 (Apr. 30, 2008).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).

The Court has also held that at a minimum, adequate VCAA 
notice in an increased rating claim requires that VA notify 
the claimant that, to substantiate such a claim: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation. Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

Any notice error will be presumed prejudicial unless VA can 
show that the error did not affect the essential fairness of 
the adjudication and persuade the Court that the purpose of 
the notice was not frustrated, for example by demonstrating 
"(1) that any defect was cured by actual knowledge on the 
part of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law."  Sanders v. Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 
2007), George-Harvey v. Nicholson, 21 Vet. App. 334, 339 
(2007).

The Veteran received VCAA notice, as it related to his 
increased rating claim, by way of March 2004, March 2006, and 
May 2008 correspondence.  These letters notified the Veteran 
of VA's responsibilities in obtaining information to assist 
him in completing his claim, and identified his duties in 
obtaining information and evidence to substantiate his claim.  
The March 2006 and May 2008 letters provided notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the claimed disabilities in accordance 
with Dingess.

The May 2008 letter was also in full compliance with the 
requirements of Vazquez-Flores.  The letter informed the 
Veteran that he should submit medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability; and the effect that worsening has on his 
employment and daily life; and provided examples of the types 
of medical and lay evidence that he could submit.  The letter 
included a discussion of the requirements for an increased 
evaluation pursuant to the applicable diagnostic criteria.

The only deficiency with regard to notice in this case is 
that it some of the notice was received following the initial 
adjudication of the claim.  However, this timing deficiency 
was cured by readjudication of the claim in the February 2009 
supplemental statement of the case (SSOC).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Duties to Assist

Under 38 U.S.C.A. § 5103A, VA must also make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002).  The information and evidence associated with 
the claims file consist of the Veteran's service treatment 
records and VA treatment records.  He was afforded VA 
examinations.  The Veteran has not identified any outstanding 
records for VA to obtain that were relevant to the claim and 
the Board is likewise unaware of such.  

Factual Background 

At an April 2004 VA examination, the Veteran stated that he 
was able to perform all activities of daily living.  He 
denied outside hobbies and activities.  His relationships 
with family and friends were reported as fair.  The mental 
status examination revealed neat and casual general 
appearance.  Eye contact was good.  Thought processes were 
coherent and organized.  

Thought content was non-delusional and relevant.  There were 
no suicidal, homicidal, or paranoid ideations during the 
interview.  His mood was friendly and cheerful; affect was 
appropriate to content.  His speech was within normal limits.  
He was alert and oriented times three.  He displayed no 
difficulty with short or long-term memory; and concentration 
was not impaired.  He was able to interpret the examiner's 
proverb.  

Insight and judgment were not reported to be impaired.  The 
AXIS I diagnosis was schizophrenia reaction, stable; bipolar 
disorder, stable.  The GAF was 60.  The examiner stated that 
the majority of the Veteran's complaints were related to his 
physical symptoms, which in turn caused increased emotional 
distress.  He further noted that the Veteran did not 
demonstrate or report increased mental symptoms.  The 
examiner also indicated that the Veteran's mental illnesses 
had been stable over the past several years.    

A November 2004 VA Biopsychosocial Assessment shows the 
Veteran reported increased depression over the past few 
months.  He also reported difficulty with employment due to 
his mental state.  The objective examination showed his mood 
was depressed and but affect was euthymic.  He demonstrated 
good hygiene and was well-groomed.  His speech was within 
normal limits.  Thought processes were linear.  His thought 
content included passive suicidal ideation, but specific 
plans or intent was denied.  The Veteran denied homicidal 
ideations, and auditory and visual hallucinations.  His 
insight, judgment, and cognition were good.  The GAF was 70. 

At an April 2005 VA examination, the Veteran reported an 
increased appetite.  He denied sleep impairment, delusions, 
hallucinations, or any psychosis.  He occasionally felt 
suspicious.  The clinical findings from the mental status 
examination were not changed from the prior examination in 
April 2004.  The GAF was still 60.  The examiner, who 
conducted the April 2004 VA examination, commented that he 
was still of the impression that the Veteran had not had any 
increase in his mental symptoms, as opposed to complaints of 
physical ailments.  He reiterated that it was his opinion 
that the Veteran's mental illness had been stable over the 
past several years.   

In a July 2005 letter, M. Kim, D.O., a VA psychiatry 
resident, wrote that the Veteran continued to have difficulty 
with interpersonal relationships, and symptoms of avoidance 
with paranoid ideations, irritability, vegetative symptoms, 
tearfulness, and anxiety.  He felt the Veteran was entitled 
to an increased disability rating.

VA outpatient treatment records prepared by Dr. Kim reflect 
that between March 2005 and December 2005 the Veteran's 
symptoms were described as relatively stable with no evidence 
of increased severity.  The GAF score was 63 in March and 
April 2005; 55 in July 2005 and 61 in September 2005.  

In a letter dated December 6, 2005, Dr. Kim wrote that the 
Veteran's current symptoms included irritability, depressed 
mood, mood swings with increased energy and grandiosity, and 
psychosomatic disturbance.  He added that the Veteran had 
been unable to "keep an occupation" and had "drifted 
through 40 employments."  He noted further that the 
Veteran's mental illness enhanced his chronic back and leg 
pain, and that his coping skills for pain and mood stability 
were impaired.  He also indicated that the GAF scores 
reported while the Veteran was under his care (e.g. March 
2005 to December 2005) were in error and should have been 
reported as "between 41-50."  In his opinion, the Veteran 
had severe impairments in social and occupational 
functioning.

From January 2006 to December 2006, VA outpatient treatment 
records also prepared by Dr. Kim, show increased depression, 
secondary to various stressors such as having to serve as 
caretaker for his ailing wife; legal issues from a motor 
vehicle violation (DUI); and his physical health concerns.  
During this period, the clinical findings reflect impulse 
control, insight and judgment were all impaired.  A GAF score 
in January 2006 was 45.  The score increased to 50 in August 
2006 and to 55 in December 2006.  

Additional VA treatment records prepared by Dr. Kim and 
others reflect that by March 2007, the Veteran began to 
report less depressed mood; GAF scores remained at 55.  When 
evaluated in August 2007, the clinical findings revealed 
impulse control and insight were no longer impaired.  His 
judgment was reported as "good."  The Veteran's mood was 
"good," and he displayed full range affect.  He reported 
that he enjoyed church activities, learning to speak Persian, 
and played golf regularly.  The Veteran also reported that he 
had not contemplated suicide recently.  He stated that his 
last suicidal had occurred three and a half years ago.  The 
GAF was 70.  

January 2008 VA outpatient treatment records show the Veteran 
reported that he was "feeling better than ever before."  He 
indicated that he interacted well with his family, and 
continued to keep himself busy with church activities and 
learning a new language.  He also enjoyed reading, watching 
movies, and golfing.  He denied problems with his mood, sleep 
or appetite.  He was noted to have experienced a brief period 
of increased depression in March, but reported significant 
improvement in his symptoms thereafter.  

Mental status examinations in January 2008, April 2008, and 
September 2008 showed he was alert, ambulatory, cooperative, 
and appropriately groomed.  He maintained good eye contact 
and was polite.  There was no apparent psychomotor agitation 
or retardation.  His speech was coherent and within normal 
limits.  He displayed a full range of affect and his mood was 
generally good.  His thought processes were linear; and his 
thought content was without delusions, suicidal or homicidal 
ideations, or perceptual abnormalities.  Insight, impulse 
control and judgment were appropriate.  Memory and cognition 
were grossly intact.  The reported GAF scores at the mental 
status examination were 70, 67, and 61-71, respectively.

At his hearing in September 2008, the Veteran reported that 
his sleep and short-term/recent memory was impaired.  He 
reported that his social functioning was limited and that he 
felt depressed and useless.  He stated that he had panic 
attacks during the periods of severe depression.  He also 
reported ongoing suicidal thoughts, but did not report 
specific plans or ideations.

The Veteran was most recently evaluated at a VA examination 
in January 2009.  The examiner indicated the Veteran's claims 
folder had been reviewed in conjunction with the examination.  
The examiner noted that the Veteran had been treated with 
anti-manic and antidepressant medications, as well as 
individual psychotherapy.  In discussing the effectiveness of 
treatment, the examiner stated that the Veteran had been 
relatively stable on his medication, but suffered from severe 
episodes of depression about every four years.  

Current symptoms included impaired sleep, depression, 
anhedonia, lack of feelings, difficulty with interest and 
motivation.  His appetite and concentration were 
intermittently impaired.  The Veteran also reported auditory 
hallucinations and panic attacks when he became severely 
depressed. 

Upon mental status examination, the Veteran was noted to have 
a clean and neatly groomed appearance.  Psychomotor activity 
and speech were unremarkable.  His affect was normal and his 
mood was depressed and dysphoric.  His attention was intact 
and he was oriented to person, place and time.  Thought 
process and content were unremarkable.  He did not have any 
delusions and no impairment of his judgment and insight was 
noted.  

He denied having homicidal thoughts, but noted daily suicidal 
thoughts that were last acted upon in the 1980s.  He did not 
have inappropriate, obsessive or ritualistic behavior.  There 
had been no episodes of violence.  He was able to maintain 
his personal hygiene.  Problems with activities of daily 
living were not reported.  Remote memory was normal, but 
recent and immediate memory was mildly impaired.  

The GAF was 55.  The examiner commented that the Veteran's 
AXIS I diagnosis of bipolar disorder caused moderate 
impairment in his occupational and interpersonal functioning.  
The Veteran was currently stable due to his medications.  

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.  

VA regulations establish a general rating formula for mental 
disabilities.  See 38 C.F.R. § 4.130 (2008).  Ratings are 
assigned according to the manifestation of particular 
symptoms.  For the purposes of this appeal, the Veteran's 
service-connected schizophrenia is evaluated under 38 C.F.R. 
§ 4.130, Diagnostic Code 9205.  

Under Diagnostic Code 9205, the criteria for a 50 percent 
rating include: occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.  Id.

The criteria for a 70 percent rating include: occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.

The criteria for a 100 percent rating include: total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

A score of 41-50 is assigned where there are, "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Id.  

A score of 51-60 is assigned where there are "Moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers)."  Id.

A score of 61-70 is indicated where there are, "Some mild 
symptoms (e.g., depressed mood and mild insomnia OR some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships."  Id. 

A score of 71-80 is indicated where, "If symptoms are 
present, there are transient and expectable reactions to 
psycho-social stressors (e.g., difficulty concentrating after 
family argument); no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork)."  Id.

Analysis

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).

Deficiencies in the area of work have been documented 
throughout the appeal period.  The most recent VA examination 
echoes the opinion of Dr. Kim in reporting a long history of 
difficulty keeping employment, and the recent examiner found 
that the Veteran would not be able to keep up with workload 
demands and deadlines.

While the Veteran has been able to take a foreign language 
class, his inability to keep up with workload demands and 
deadlines would cause deficiencies in the area of school.  

The Veteran has been able to maintain a relationship with his 
wife, who has been described as a stabilizing influence, and 
there have been no reports of impairment in the area of 
family relationships.

The Veteran's thought processes have generally been intact 
during the appeal period.  He has generally not had 
hallucinations or delusions and on the most recent VA 
examination, his thought processes were unremarkable.  The 
examiner did report that the Veteran heard voices when 
severely depressed, and that such episodes occurred 
approximately every four years with the most recent episode 
occurring in November 2008.  There is, therefore evidence of 
deficiencies in the area of thinking.

The Veteran has experience depression during most of the 
appeal period and episodes of severe depression.  Hence, 
there is evidence of deficiency in this area.  His judgment 
has been described variously as fair to poor.  Thus, there is 
evidence of deficiency in this area.

While the Veteran has generally been given GAF scores 
indicative of mild to moderate disability, examiners and 
treatment providers have noted these scores in the context of 
the Veteran avoiding stress and with indications that the 
scores would deteriorate under the ordinary conditions of 
life.  Moreover, the rating criteria provide for the 70 
percent rating when there are deficiencies in most areas, 
regardless of the assigned GAF scores.

Accordingly, the criteria for a 70 percent rating are met.

The list of symptoms under the rating criteria are meant to 
be examples of symptoms that would warrant the evaluation, 
but are not meant to be exhaustive, and the Board need not 
find all or even some of the symptoms to award a specific 
evaluation.   Mauerhan v. Principi, 16 Vet App 436, 442-3 
(2002).  On the other hand, if the evidence shows that the 
Veteran suffers symptoms or effects that cause occupational 
or social impairment equivalent to what would be caused by 
the symptoms listed in the diagnostic code, the appropriate 
equivalent rating will be assigned.  Mauerhan v. Principi, at 
443.  The Court of Appeals for the Federal Circuit has 
embraced the Mauerhan Court's interpretation of the criteria 
for rating psychiatric disabilities.  Sellers v. Principi, 
372 F.3d 1318, 1326 (Fed. Cir. 2004).

Ultimately in Mauerhan the Court upheld the Board's decision 
noting that the Board had considered all of the Veteran's 
psychiatric symptoms, whether listed in the rating criteria 
or not, and had assigned a rating based on the level of 
occupational and social impairment.  Mauerhan v. Principi, at 
444.

Applying this analysis to the criteria for the 100 percent 
rating, it follows that the Veteran would be entitled to that 
rating if PTSD caused total occupational and social 
impairment, regardless of whether he had some, all, or none 
of the symptoms listed in the rating formula, and regardless 
of whether his symptoms were listed or not.  

The Veteran has been able to maintain a satisfactory 
relationship with his wife throughout the appeal period.  Dr. 
Kim reported the most severe period of disability in 2005 and 
2006.  Even during this period, however, the Veteran's 
relationship with his wife remained intact (as shown by the 
Veteran's testimony and examination findings that his wife 
had been a stabilizing influence throughout the appeal 
period).

The evidence is thus against a finding that the disability 
meets or approximates total occupational and social 
impairment at any time during the appeal period.  Hart v. 
Mansfield.  

Extraschedular Ratings

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  

The question of an extraschedular rating is a component of a 
claim for an increased rating. See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

The Veteran's disability is manifested by impairment in 
occupational and social functioning.  These symptoms are 
contemplated by the rating criteria.

The Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the Veteran's claim, that doctrine is not 
applicable in this appeal.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. at 55-57 (1990).





							(CONTINUED ON NEXT PAGE)
ORDER

A 70 percent rating for schizophrenia is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


